Citation Nr: 1735032	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  07-13 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability. 

2.  Entitlement to service connection for a right foot disability, to include as secondary to a left hip disability. 

3.  Entitlement to service connection for a left foot disability, to include as secondary to a left hip disability. 

4.  Entitlement to service connection for a low back disability, to include as secondary to a left hip disability. 

5.  Entitlement to an increased rating for service-connected tinea cruris, currently evaluated as 30 percent disabling.

6.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).

7.  Entitlement to special monthly pension benefits.
REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, September 2010, and April 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  The VLJ who conducted that hearing has since retired.  Subsequently, the Veteran testified at a Travel Board before the undersigned VLJ in August 2013.  Transcripts of both hearings have been associated with the claims file.

This case was previously before the Board in November 2010, February 2012, and February 2015.  In February 2015, the Board denied the Veteran's petition to reopen his previously disallowed claim for service connection for erectile dysfunction, denied 
entitlement to service connection for a low back disability, right and left foot disabilities, hypertension, and remanded the Veteran's claims for an increased rating for tinea cruris, service connection for a left hip disability, entitlement to a TDIU, and entitlement to special monthly pension benefits.  

The Veteran appealed the Board's denial of his petition to reopen his claim for erectile dysfunction, as well as his service connection claims for hypertension, a low back disability, and right and left foot disabilities to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 memorandum decision, the Court affirmed the Board's decision regarding the Veteran's claims for erectile dysfunction and hypertension.  With regard to the Veteran's claims for a low     back disability and right and left foot disabilities, the Court found those claims were inextricably intertwined with the remanded claim for a left hip disability.  Accordingly, the Court vacated the Board's denial of service connection for a      low back and right and left foot disabilities, and returned the case to the Board for further consideration.  

The remanded claims for TDIU, entitlement to an increased rating for tinea cruris, and service connection for a left hip disability have also been recertified to the Board.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at        the RO concerning the issue of entitlement to service connection for an acquired psychiatric disorder as shown in the electronic claims file (VBMS).  Such appeal is listed in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.       As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to service connection for an acquired psychiatric disorder will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

There are outstanding VA treatment records that need to be associated with the claims file.  VA treatment records indicate that numerous choice-first consult records, non-VA care consult notes, administrative notes, and outside fee basis records had been scanned into VistA Imaging.  However, the referenced records have not been associated with the claims file.  As the outstanding VA treatment records may be relevant to the Veteran's claims, they must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In November 2010, the Veteran submitted a Social Security Administration correspondence indicating that he was found to be disabled effective May 2006.  However, he also testified that he had been denied SSA disability benefits.  As any outstanding SSA records may be relevant to the pending appeals, reasonable efforts should be made to obtain them.

In pertinent part, the February 2015 remand directed that the AOJ: 1) issue a Statement of the Case (SOC) addressing the issue of entitlement to special monthly pension benefits, 2) schedule the Veteran for a VA skin examination to determine the current nature and severity of his service-connected tinea cruris, and 3) obtain an addendum opinion regarding the Veteran's left hip disability. 

With regard to the Veteran's claim for special monthly pension benefits, to date    the AOJ has not issued a SOC in response to the Veteran's April 2013 notice of disagreement with the April 2013 rating decision.  Thus, remand of the issue of entitlement to special monthly pension benefits for issuance of a SOC is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's increased rating claim for tinea cruris, he was provided a VA skin examination in April 2016.  However, in addressing the effect of the Veteran's tinea cruris on his ability to secure or maintain substantially gainful employment, the examiner did not, as directed, address the opinion of the private vocational rehabilitation consultant in reports dated March 2012 and September 2013.  Accordingly, an addendum opinion is required.  

With regard to the Veteran's claim for a left hip disability, an addendum opinion was obtained in April 2016.  The clinician opined that the Veteran's left hip disability, which clearly and unmistakably existed prior to service, was not aggravated beyond the natural progression by an in-service event, injury, or illness.  In so opining, the examiner noted that there was no documentation of a left hip condition from 1973 until 2003.  Contrary to the clinician's statement an April 1996 radiology report documented left hip arthritis.  In light of the above, an addendum opinion is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC which addresses the claim of entitlement to special monthly pension benefits so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board         if a timely substantive appeal is filed.

2.  Obtain updated VA treatment records, as well as all records that have been scanned into VistA Imaging.  If requested records are not available,   the claims file should be annotated to reflect such and    the Veteran notified of such. 

3.  Ask the Veteran to provide a completed release form with the names and addresses of any non-VA medical    care providers who have treated him for his disabilities on appeal.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

4.  Request from SSA the disability decisions and all related records concerning the Veteran's application(s) for disability benefits, and associate these records with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact and the Veteran notified of such.

5.  After the above has been completed to the extent possible, return the claims file to the April 2016 VA examiner, if available, to obtain an addendum opinion regarding the Veteran's tinea cruris.  If that examiner is    not available, the claims file should be forwarded to another VA clinician for review.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should discuss the effect of the Veteran's skin disorder on his ability to secure or maintain substantially gainful employment.  The examiner must address the opinion of the private vocational rehabilitation consultant    in reports dated March 2012 and September 2013.  The examiner should explain the reasons for the opinions provided.

6.  Forward the claims file to a VA physician to obtain    an addendum opinion regarding the Veteran's left hip disability.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

a.  State whether the Veteran's preexisting left hip status post fracture underwent a permanent worsening (as opposed to a temporary exacerbation of symptoms)     during active service. 

b.  If so, state whether that permanent worsening was clearly and unmistakably due to the natural progress of the disability (versus being due to events in service).

c.  If the Veteran's preexisting left hip status post fracture disability was permanently worsened beyond normal progression (aggravated) by service, state whether the current left hip disability is related to the in-service aggravation.

In so opining, the examiner should address the February 1973 and March 1973 service treatment records noting   left thigh pain. 

The examiner should explain the reasoning for the conclusions reached.

7.  After completing the above and any other development deemed necessary, readjudicate the claims, to include consideration of whether referral for extraschedular entitlement to TDIU is warranted.  If the benefits      sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

